Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 6 is/are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioux (US 20160317221), in view of Lee (EP 2875790), both cited in IDS.
Regarding claim 1, Rioux discloses  a flexible insertion tube 17 having a distal end 16, 200 (Fig. 1 section 0035); a first conduit 24a,b disposed in the flexible insertion tube (Fig. 5, sections 0042-0043); a second conduit 24a,b disposed in the flexible insertion tube (Fig. 5, sections 0042-0043); and a terminal member 200 fixed to the distal end  (Fig. 5, sections 0042-0043, applicator head includes an inner balloon coupled to a first fluid source via a first fluid line and configured to inflate into an expanded configuration in response to the delivery of fluid, The outer balloon may be coupled to a second fluid source or the first fluid source via a second fluid line) and comprising: a first balloon 204 comprising one or more spray ports , the first balloon being coupled to the first conduit (section 0043, The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass therethrough, or weep, from the outer balloon. The perforations may be sized, shaped, and/or arranged in such a pattern so as to allow a volume of fluid to pass from the chamber to an exterior surface of the outer balloon at a controlled rate); a second balloon 202 contained within the first balloon, the second balloon being coupled to the second conduit 24a,b, (Figs 4-5, section 0042-0043, inner balloon coupled to a first fluid source via a first fluid line  and configured to inflate into an expanded configuration in response to the delivery of fluid, The applicator head further includes an outer balloon surrounding the inner balloon and configured to correspondingly expand or collapse in response to expansion or collapse of the inner balloon); 
However Rioux does not disclose multiple splines embedded in the second balloon, the splines comprising a flexible, resilient material and extending along a longitudinal axis of the terminal member, and configured to constrain the second balloon such that an expansion of the second balloon creates lobes and channels between the lobes. Lee discloses multiple splines 455 embedded in the second balloon (section 0055, the spacers (splines) maybe affixed to the outer surface of the inner balloon member), the splines comprising a flexible, resilient material and extending along a longitudinal axis of the terminal member, and configured to constrain the second balloon 424 such that an expansion of the second balloon creates lobes and channels between the lobes (Fig. 10B, Section 0055, one or more spacers positioned between the inner surface of the outer balloon member and the outer surface of the inner balloon member. The spacers may be affixed to the inner surface of the outer balloon and/or the outer surface of the inner balloon member. The spacers 455 are adapted to provide fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other). The spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Rioux by adding spline as taught by Lee in order to facilitate spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other.
Concerning claim 2, Rioux discloses one or more electrodes 206 mounted on the first balloon (Fig. 5, section 0044, The conductive elements are coupled to the RF generator via an electrical line, and configured to conduct electrical current to be carried by the fluid within the chamber from the interior surface to the exterior surface of the outer balloon for ablation of a target tissue).
With respect to claim 5, Rioux in view of Lee, specifically Lee discloses the multiple splines have cross-sections selected from a group consisting of rectangular and elliptical cross- sections (Lee, Fig. 10B, section 0055, the spacers can be of any suitable overall shape or configuration with any suitable cross-sectional shape or configuration. They may be more of a block shape or an elongated shape (extending in the longitudinal direction, the spacers have a trapezoidal cross-sectional shape with a greater width in contact with the outer surface of the inner balloon member and a lesser width in contact with the inner surface of the outer balloon member to better ensure the formation of sizable fluid passage gaps between the balloon members during expansion and/or when pressed against tissue). The splines/spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other
Concerning claim 6, Rioux in view of Lee, specifically Lee discloses the multiple splines have cross-sections selected from a group consisting of rectangular and elliptical cross- sections (Lee, Fig. 10B, section 0055, the spacers can be of any suitable overall shape or configuration with any suitable cross-sectional shape or configuration. They may be more of a block shape or an elongated shape (extending in the longitudinal direction, the spacers have a trapezoidal cross-sectional shape with a greater width in contact with the outer surface of the inner balloon member and a lesser width in contact with the inner surface of the outer balloon member to better ensure the formation of sizable fluid passage gaps between the balloon members during expansion and/or when pressed against tissue). The splines/spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other.
Concerning claim 7, Rioux discloses the flexible, resilient material comprises a shape-memory alloy (section 0052, the mesh body may include a shape-memory alloy, or similar material, so as to allow the mesh body to transition between collapsed and expanded configurations).
With respect to claim 8, Rioux discloses the multiple splines have an original state (section 0052, the mesh body may include a shape-memory alloy, or similar material, so as to allow the mesh body to transition between collapsed and expanded configurations).
Regarding claim 9, Rioux discloses the multiple splines are straight in the original state (section 0052, the mesh body may include a shape-memory alloy, or similar material, so as to allow the mesh body to transition between collapsed and expanded configurations).
Concerning claim 10, Rioux discloses inserting a distal end of flexible insertion tube into a body cavity (Fig. 1, section 0035), the flexible insertion tube containing first and second conduits configured to deliver first and second  fluids (Figs 4-5, section 0042-0043, inner balloon coupled to a first fluid source via a first fluid line  and configured to inflate into an expanded configuration in response to the delivery of fluid, The applicator head further includes an outer balloon surrounding the inner balloon and configured to correspondingly expand or collapse in response to expansion or collapse of the inner balloon), respectively, to a terminal member 200 fixed to the distal end of the insertion tube, the terminal member comprising: a first balloon 204 comprising one or more spray ports 210 and coupled to the first conduit (section 0043, The outer balloon may further include a plurality of perforations or holes so as to allow fluid from the second fluid source to pass therethrough, or weep, from the outer balloon. The perforations may be sized, shaped, and/or arranged in such a pattern so as to allow a volume of fluid to pass from the chamber to an exterior surface of the outer balloon at a controlled rate), a second balloon 202 contained within the first balloon and coupled to the second conduit, and multiple splines embedded in the second balloon (Figs 4-5, section 0042-0043, inner balloon coupled to a first fluid source via a first fluid line  and configured to inflate into an expanded configuration in response to the delivery of fluid, The applicator head further includes an outer balloon surrounding the inner balloon and configured to correspondingly expand or collapse in response to expansion or collapse of the inner balloon), 
However Rioux does not disclose the splines comprising a flexible, resilient material and extending along a longitudinal axis of the terminal member and configured to constrain the second balloon; conveying the first fluid through the first conduit, into the first balloon, and out through the spray ports; conveying the second fluid through the second conduit and into the second balloon; and creating, on the second balloon, lobes and channels between the lobes that form, along the longitudinal axis between the lobes. Lee discloses the splines comprising a flexible, resilient material and extending along a longitudinal axis of the terminal member and configured to constrain the second balloon (section 0055, the spacers (splines) maybe affixed to the outer surface of the inner balloon member); conveying the first fluid through the first conduit, into the first balloon, and out through the spray ports; conveying the second fluid through the second conduit and into the second balloon; and creating, on the second balloon, lobes and channels between the lobes that form, along the longitudinal axis between the lobes (Fig. 10B, Section 0055, one or more spacers positioned between the inner surface of the outer balloon member and the outer surface of the inner balloon member. The spacers may be affixed to the inner surface of the outer balloon and/or the outer surface of the inner balloon member. The spacers 455 are adapted to provide fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other); The spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Rioux by adding spline as taught by Lee in order to facilitate spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other.
With respect to claim 11, Rioux in view of Lee, specifically Lee discloses the step of conveying the first fluid includes conveying the first fluid through the channels to direct the first fluid from the first conduit to the one or more spray ports (Fig. 10B, Section 0055, one or more spacers positioned between the inner surface of the outer balloon member and the outer surface of the inner balloon member. The spacers may be affixed to the inner surface of the outer balloon and/or the outer surface of the inner balloon member. The spacers 455 are adapted to provide fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other). The spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other.
With respect to claim 14, Rioux discloses the splines have cross-sections selected from a group consisting of rectangular and elliptical cross-sections Lee, Fig. 10B, section 0055, the spacers can be of any suitable overall shape or configuration with any suitable cross-sectional shape or configuration. They may be more of a block shape or an elongated shape (extending in the longitudinal direction, the spacers have a trapezoidal cross-sectional shape with a greater width in contact with the outer surface of the inner balloon member and a lesser width in contact with the inner surface of the outer balloon member to better ensure the formation of sizable fluid passage gaps between the balloon members during expansion and/or when pressed against tissue). The splines/spacers provide, the inner balloon and outer balloon, fluid passage gaps or channels between the inner and outer balloon members so that fluid can distribute between the inner and outer balloon members and not be trapped or have flow impeded in any particular area if the balloon members are pressed against each other.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioux (US 20160317221), in view of Lee (EP 2875790), both cited in IDS, as applied to claim 1 above, and further in view of Hu (US 20140358137), cited in IDS.
Regarding claim 12, Rioux in view of Lee discloses the invention substantially as claimed, specifically Rioux discloses the first fluid comprises an irrigation fluid (section 0011, the fluid within the chamber and weeping through the perforations on the outer balloon is a conductive fluid e.g., saline) however does not show herein the second fluid comprises a contrast agent. Hu discloses herein the second fluid comprises a contrast agent (section 0027, 0031, Occlusion may be evaluated by using radiography, magnetic resonance imaging, or similar imaging techniques with a contrast medium. The contrast medium may be expelled from the distal portion of the treatment device into the pulmonary vein inner balloon may define a fluid chamber into which a fluid, liquid or gas, may flow to inflate the inner balloon. As a non-limiting example, the fluid may be a biocompatible liquid, such as water, saline, contrast medium, or combination thereof). Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Rioux by adding the second fluid comprises a contrast agent as taught by Hu in order to facilitate proper imaging of the device to ensure, during placement of the device, that the device is properly placed in the target tissue.
Claim Objections
Claims 3-4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792